PD-1467&1468-16
                                                                          mtUfcivfcL) H\
December 23, 2016                                                   COURTOPCRIM!MA[ APPEALS

                                  NO.                                     DEC 21 2fi
                 (Ct of App. Nos. 02-15-00271-CR & 02-15-00272-CR),
                                                                       AGeiAcosla, Clerk
   STEWART LE RICHARDSON                         §   IN THE COURT OF
                                                 §
   VS.                                           §   CRIMINAL APPEALS
                                                 §
   STATE OF TEXAS                                8   OF TEXAS
                                                                                 FILED IM
                                                                         court of cmmmiAPP^is
                            MOTION TO EXTEND TI3VIE TO                                 0 „ r
                 FILE PETITION FOR DISCRETIONARY REVIEW

   TO THE HONORABLE JUDGES OF SATO COURT:                                   ^^ Ac°S a 0i@rk
         Now comes Allen Lee Polk, Appellant in the above styled and numbered

   cause, and moves for an extension of time of 60 days to file a petition for

   discretionary review, and for good cause shows the following:

         1.     On November 23, 2016, the Court of Appeals affirmed appellant's

   conviction. Stewart Le Richardson, 02-15-00271-CR & 02-15-00272-CR. This

   petition is therefore due on December 23, 2016.

         2.     Appointed counsel has declined to file a petition for discretionary
   review for the following reason: After careful review, counsel has decided that the

  decision ofthe Court ofAppeals does not present an issue upon which the Court of
  Criminal Appeals will grantreview.

         3.     Appellant is currently incarcerated.


  Motion to Extend Time to File Petition for Discretionary Review                Page1
       4.     Appellant would like to review the record and perhaps file his own

       Petition for Discretionary Review, pro se.

       WHEREFORE,            PREMISES         CONSIDERED,          appellant respectfully

requests an extension of 60 days, i.e. until February 21, 2017, to file a petition for

discretionary review.

                                           Respectfully/submitted,



                                                 Stewart Le Richardson
                                                 TDCJ # 02010202     -
                                                 Wynne Unit
                                                 810 FM 2821
                                                 Huntsville, TX 77349

                                                 Appellant

                            CERTD7ICATE OF SERVICE


       This is to certify that on /£- I ° I , 2016, a true and correct copy of
the above and foregoing document was served on the District Attorney's Office,

Tarrant County, 401 West Belknap Street, Fort Worth, TX 76196, by United States

Postal Service.




                                            -p

                                           Stewart Le Richardson
                                           Appellant



Motion to Extend Time to File Petition for Discretionary Review                    Page 2